—In an action to foreclose a mortgage, the defendants Gita Freund and Ernest Freund appeal from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated August 30, 1995, as granted that branch of the plaintiff’s motion which was to confirm so much of a Referee’s report as determined that service of process upon the defendant Gita Freund had been proper.
Ordered that the order is affirmed insofar as appealed from, with costs.
Matters of credibility are best determined by the hearing court, which had the opportunity to observe the witnesses (see, Fosella Bldrs. & Gen. Contrs. v Silver, 208 AD2d 525, 526). We are satisfied that the hearing court’s findings of fact support its determination that process was properly served on the defendant Gita Freund. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.